DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendment to the claims:
Claim 6, line 2 “the surface” should be amended to –a surface–
Claim 12, line 3 “the surface” should be amended to –a surface–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of an aircraft having a wing, a fuselage. However, the prior art of record have failed to teach at least the combination of the aircraft comprising: a fuselage; a wing extending outward from the fuselage and having an outer surface; an antenna or other component disposed on the wing; a cable having a proximal section extending to a distal section, wherein the proximal section is disposed adjacent to the antenna or other component and the distal section extends towards the fuselage; a cable retainer apparatus coupled to the outer surface of the wing adjacent to the antenna or other component, wherein the cable retainer apparatus includes: a cable retainer retaining the proximal section of the cable; and a fairing coupled to the aircraft and disposed about the cable retainer to support the cable retainer adjacent to the outer surface of the wing, wherein the wing includes: a wet wing portion that includes at least a portion of a fuel tank disposed therein with a perimeter defining a fuel boundary, and wherein the antenna or other component is disposed on the wet wing portion; and an edge portion extending past the wet wing portion past the fuel boundary, and wherein the cable retainer apparatus extends between the antenna or other component and the edge portion to guide the cable from the antenna past the fuel boundary along with the other recitations as claimed in claims 18 and 15.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631